Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152035(71)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                                         Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                                  Justices
            Plaintiffs/Counter-Defendants
            -Appellants,
                                                                    SC: 152035
  v                                                                 COA: 321414
                                                                    Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/Counter-Plaintiff
            -Appellee,
  and
  45TH DISTRICT COURT,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing their supplemental briefs is GRANTED. The briefs will be accepted as timely filed
  if submitted on or before April 6, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2016
                                                                               Clerk